THREADGILL, Acting Chief Judge.
In this tenant eviction proceeding, which was originally filed in county court but was consolidated with a related pending suit in the circuit court, the appellant, Korean Presbyterian Church of Sarasota, Inc., challenges a final order for attorney’s fees and costs entered against it pursuant to section 57.105(1), Florida Statutes (1998). We reverse.
We have examined the entire record of the circuit court and also the record of this court in the prior interlocutory appeal, see Korean Presbyterian Church of Sarasota v. Kim, No. 98-02876, 731 So.2d 664 (Fla. 2d DCA 1999)(per curiam affirmed), which followed the dismissal of the eviction claim. We disagree with the trial court’s finding that the eviction claim was totally devoid of any justiciable issue of either law or fact and conclude that the appellant did in fact raise justiciable issues in its complaint. It was therefore error to assess attorney’s fees and costs against it and its attorneys. See Huie v. Dent & Cook, P.A., 635 So.2d 111, 112 (Fla. 2d DCA 1994).
The order for fees and costs is reversed; however, this cause is affirmed in all other respects.
Reversed.
ALTENBERND and DAVIS, JJ., Concur.